         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JAMES B.,
                                                                               DECISION
                                        Plaintiff,                               and
                        v.                                                      ORDER

KILOLO KIJAKAZI, 1 Acting Commissioner of                                     20-CV-477F
 Social Security,                                                              (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                JUSTIN DAVID JONES, of Counsel
                                6000 North Bailey Avenue
                                Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                JUDITH COHEN
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza
                                Room 3904
                                New York, New York 10278




1 Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration on July 9, 2021,
and, pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is
required to continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 2 of 13




                                          JURISDICTION

        On April 6, 2021, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 18). The matter is presently before

the court on motions for judgment on the pleadings filed by Plaintiff on January 12, 2021

(Dkt. 15), and by Defendant on March 10, 2021 (Dkt. 16).



                                          BACKGROUND

        Plaintiff James B. (“Plaintiff”), brings this action seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s applications filed with

the Social Security Administration (“SSA”), on July 10, 2017 for Social Security

Disability Insurance (“SSDI”) under Title II of the Social Security Act, 42 U.S.C. § 401 et

seq. (“the Act”), and for Supplemental Security Income (“SSI”) under Title XVI of the Act

(together, “disability benefits”). Plaintiff alleges he became disabled on June 16, 2017,

based on a stroke and memory loss. AR2 at 191, 198, 223, 227. Plaintiff’s applications

initially were denied on October 18, 2017, AR at 99-100, and at Plaintiff’s timely request,

AR at 101, 127-28, on May 30, 2019, a hearing was held in Buffalo, New York before

administrative law judge (“ALJ”) Melissa Lin Jones (“the ALJ”). AR at 35-70

(“administrative hearing”). Appearing and testifying at the administrative hearing via

video conferencing from Savannah, Georgia, were Plaintiff, represented by Garrett J.

Strahl, Esq., and vocational expert Theresa Kopitzke (“the VE”) testified by telephone.

        On June 19, 2019, the ALJ denied Plaintiff’s claim, AR at 13-34 (“ALJ’s

decision”), and Plaintiff timely filed a request for review of the ALJ’s decision by the


2References to “AR” are to the page numbers of the Administrative Record Defendant electronically filed
on November 13, 2020 (Dkts. 13).

                                                   2
          Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 3 of 13




Appeals Council. AR at 188-89. On March 2, 2020, the Appeals Council denied

Plaintiff’s request for review of the ALJ’s decision, AR at 1-6, thereby rendering the

ALJ’s decision the Commissioner’s final determination on the claim. On April 22, 2020,

Plaintiff commenced the instant action seeking judicial review of the ALJ’s decision.

        On January 12, 2021, Plaintiff moved for judgment on the pleadings (Dkt. 15)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 15-1) (“Plaintiff’s Memorandum”). On March 10,

2021, Defendant moved for judgment on the pleadings (Dkt. 16) (“Defendant’s Motion”),

attaching the Memorandum of Law in Support of Commissioner’s Motion for Judgment

on the Pleadings (Dkt. 16-1) (“Defendant’s Memorandum”). Filed on March 31, 2021

was Plaintiff’s Reply Brief to Defendant’s Motion for Judgment on the Pleadings (Dkt.

17) (“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED. The Clerk of Court is directed to close the file.



                                                  FACTS 3

        Plaintiff James B. (“Plaintiff”), born May 3, 1981, was 36 years old when he

initially applied for disability benefits on July 10, 2017, and 38 years old as of June 24,

2019, the date of the ALJ’s decision. AR at 28, 191, 198, 223. Plaintiff lived with his

mother in an apartment, AR at 43, 199, 226, 234, until August 2018 when Plaintiff

moved to Georgia where he initially lived with his sister. AR at 44. Plaintiff’s sister then

relocated and Plaintiff moved into an apartment with his mother who also had relocated


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
          Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 4 of 13




to Georgia. Id. Plaintiff has two adult children and two grandchildren all living in New

Jersey. AR at 41-42. Plaintiff attended school through the seventh or eighth grade 4 in

regular classes, and has not completed any specialized job training, trade or vocational

school. AR at 46, 228, 833, 838. Plaintiff has a driver’s license but drives only for short

distances because of poor vision and limited use of his dominant right arm caused by a

stroke. AR at 45, 237. Plaintiff’s past relevant work includes more than 15 years as a

landscape laborer, fence installer, industrial truck operator, forklift operator, fastfood

worker, security guard, and temporary agency worker. AR at 47-54, 65, 228, 244-49,

842.

        It is undisputed that Plaintiff was diagnosed with high blood pressure in 2015, is

obese, and on June 16, 2017, Plaintiff, after using cocaine and failing to take blood

pressure medication, suffered a cerebral vascular accident (“stroke”), which left Plaintiff

with diminished use of his dominant right hand, vision problems, and slurred speech.

AR at 298-301, 310, 842. Plaintiff was admitted for treatment at Buffalo General

Hospital (“BGH”) where he underwent a neurology consultation and assessed with right-

sided facial droop and weakness that progressively improved, right upper extremity

weakness and right lower extremity weakness, AR at 310, 313, and Plaintiff was

diagnosed with acute left MCA infarct (middle cerebral artery stroke), the cause of which

was attributed to cocaine abuse. AR at 314. Plaintiff’s condition improved and on June

21, 2017, Plaintiff was sufficiently stable and was transferred to BGH’s Medical

Rehabilitation Unit (“MRU”) for acute rehabilitation including intensive therapy and

medication management. AR at 408. Upon discharge from MRU on June 24, 2017,


4At various points in the record, the highest grade Plaintiff completed is reported both as seventh grade
(AR at 46, 833), and eighth grade (AR at 228, 838, 842).

                                                     4
        Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 5 of 13




Plaintiff was assessed with cognitive, endurance, and strength deficits, with right upper

extremity weakness during functional activities for which Plaintiff compensated well, and

“excellent dynamic balance/endurance.” AR at 434. Following his discharge from

MRU, Plaintiff received home care from Visiting Nurses Association (“VNA”) consisting

of occupational therapy (“OT”), speech therapy, and an exercise program until August

10, 2017, at which time Plaintiff’s condition was described as having made “good

progress” with his therapies, but still had some communication and cognitive deficits.

AR at 527, 558-613. After relocating to Georgia in August 2018, Plaintiff established

primary care with East Georgia Regional Medical Center (“EGRMC”) in Statesboro,

Georgia on October 31, 2018. AR at 848-962.

      In connection with his disability benefits application, on September 19, 2017,

Plaintiff underwent a consultative internal medicine examination by Hongbiao Liu, M.D.

(“Dr. Liu”), AR at 829-32, and a psychiatric consultative examination by psychologist

Susan Santarpia, Ph.D. (“Dr. Santarpia”), AR 833-37. On October 18, 2017, state

agency consultant J. Poss, M.D. (“Dr. Poss”), reviewed Plaintiff’s medical records. AR

at 81-82.



                                      DISCUSSION

1.    Standard and Scope of Judicial Review

      A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when he is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§



                                            5
         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 6 of 13




416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

       In reviewing a final decision of the SSA, a district court “is limited to determining

whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

“Under this ‘very deferential standard of review,’ ‘once an ALJ finds facts, we can reject

those facts only if a reasonable factfinder would have to conclude otherwise.’” Bonet ex

rel. T.B. v. Colvin, 523 Fed.Appx. 58, 58-59 (2d Cir. 2013) (quoting Brault v. Social Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics in original). Indeed, the issue

is not whether substantial evidence supports the claimant’s argument, but “whether



5 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 7 of 13




substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523 Fed.Appx. at

59.

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The five steps include (1) whether the plaintiff is currently engaged in substantial

gainful activity (“SGA”), 20 C.F.R. § 404.1520(b) and § 416.920(b); (2) whether the

plaintiff has at least one severe impairment limiting his mental or physical ability to

perform basic work activity, 20 C.F.R. § 404.1520(c) and § 416.920(c); (3) whether the

plaintiff’s severe impairments, considered together, meet or equal a listing in 20 C.F.R.

Part 404, Subpt. P, Appendix 1 of the regulations, and meet the duration requirement of

at least 12 continuous months, 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R.

§§ 404.1520(d) and 416.920(d), (4) whether the plaintiff, despite his collective

impairments, retains the “residual functional capacity (“RFC”) to perform his past

relevant work (“PRW”), 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and (5) if the

plaintiff cannot perform his PRW, whether any work exists in the national economy for

which the Plaintiff, given the applicant’s age, education, and past work experience,

“retains a residual functional capacity to perform. . . .” Rosa v. Callahan, 168 F.3d 72,

77 (2d Cir. 1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and

416.960(c).



                                              7
         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 8 of 13




       The claimant bears the burden of proof for the first four steps of the sequential

analysis, with the Commissioner bearing the burden of proof on the final step. 20

C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d

Cir. 2008). All five steps need not be addressed because if the claimant fails to meet

the criteria at either of the first two steps, the inquiry ceases and the claimant is not

eligible for disability benefits, but if the claimant meets the criteria for the third or fourth

step, the inquiry ceases with the claimant eligible for disability benefits. 20 C.F.R.

§§ 404.1520 and 416.920.

       In the instant case, the ALJ found Plaintiff meets the insured status requirements

for SSDI through December 31, 2021, AR at 18, Plaintiff has not engaged in SGA since

June 16, 2017, his alleged disability onset date (“DOD”), id., and has the severe

impairments of cerebrovascular accident (“CVA”), and obesity, id. at 19, but that

Plaintiff’s alleged ankle complaint for which Plaintiff received no treatment was not a

medically determinable impairment, id. and that Plaintiff’s medically determinable

medical impairments of adjustment disorder with depressed mood, and early-stage

remission from cocaine dependence abuse do not cause more than minimal limitation to

Plaintiff’s ability to perform basic work activities and, thus, are non-severe, id. at 19-21,

and that Plaintiff does not have an impairment or combination of impairments, including

both severe and non-severe impairments as well as Plaintiff’s obesity, that meets or

medically equals the severity of a listed impairment. Id. at 21. The ALJ further found

that despite his impairments, Plaintiff retains the RFC for light work as defined in 20

C.F.R. § 404.1567(b) and 416.967(b), except that Plaintiff can only occasionally climb

ramps or stairs, balance, stoop, kneel, crouch, and crawl, never climb ladders, ropes or



                                                8
         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 9 of 13




scaffolds, never work at unprotected heights or around dangerous moving mechanical

parts, cannot operate foot controls with his right leg, can only occasionally handle,

finger, and feel with his right hand, and is limited to simple, routine, repetitive tasks. Id.

at 21-26. Plaintiff is unable to perform any PRW, AR at 27, but given his age, limited

education, and ability to communicate in English, and regardless of any transferable

skills, is able to perform jobs existing in the national economy including as a counter

clerk, usher, and rental consultant. AR at 27-28. As such, the ALJ found Plaintiff was

not disabled as defined under the Act at any time through the date of the ALJ’s decision.

Id. at 28.

       In support of his motion, Plaintiff argues the ALJ erred at step four of the five-step

sequential analysis by failing to properly rely on opinion evidence, and instead

substituting her own lay interpretation of the administrative record in formulating an RFC

determination. Plaintiff’s Memorandum at 11-24. In opposition, Defendant argues the

ALJ’s physical RFC determination is supported by substantial evidence, Defendant’s

Memorandum at 10-17. In reply, Plaintiff repeats his arguments that the ALJ erred at

step four. Plaintiff’s Reply at 1-4. There is no merit to Plaintiff’s arguments.

       Preliminarily, the court observes Plaintiff challenges only the physical aspects of

the ALJ’s RFC determination; thus the court need not consider Plaintiff’s nonexertional

impairments including his adjustment disorder with depressed mood. In particular,

Plaintiff’s argument that the ALJ improperly formulated the Plaintiff’s RFC is based on

the ALJ’s finding that both Dr. Liu’s consultative physical examination and opinion and

Dr. Poss’s non-examining review opinion were only partially persuasive, asserting such

limited consideration establishes the ALJ largely relied on only raw medical evidence for



                                               9
         Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 10 of 13




which the ALJ substituted her own lay opinion instead of developing the record by

obtaining a function-by-function assessment of Plaintiff’s physical RFC. Plaintiff’s

Memorandum at 11-17. In opposition, Defendant argues each aspect of Plaintiff’s

physical RFC as determined by the ALJ is supported by substantial evidence in the

record, including consultative opinions based both on examinations and the review of

Plaintiff’s medical records. Defendant’s Memorandum at 10-17.

        Here, the ALJ found that Plaintiff retains the RFC for light work, defined in 20

C.F.R. § 404.1567(b) as involving, as relevant,

        lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
        weighing up to 10 pounds. Even though the weight lifted may be very little, a job
        is in this category when it requires a good deal of walking or standing, or when it
        involves sitting most of the time with some pushing and pulling of arm or leg
        controls. To be considered capable of performing a full or wide range of light
        work, you must have the ability to do substantially all of these activities.

In the instant case, Plaintiff particularly challenges the ALJ’s determination that Plaintiff

is capable of light work which has been construed as requiring standing or walking for

up to six hours in an eight-hour workday. Plaintiff’s Memorandum at 13 (citing SSR 83-

10, 6 Titles II and XVI: Determining Capability To Do Other Work - - The Medical-

Vocational Rules of Appendix 2, available at 1983 WL 31251, at *6 (S.S.A. Jan. 1,

1983)). The Second Circuit concurs that “light work requires the ability to . . . stand and

walk for up to 6 hours a day . . . .” Mancuso v. Astrue, 361 F. App'x 176, 178 (2d

Cir.2010). Even moderate limitations to standing and walking have been found

consistent with an RFC for light work. See Harrington v. Colvin, 2015 WL 790756, at *




6 “SSR” refers to Social Security Rulings which are agency rulings “published under the authority of the
Commissioner of Social Security and are binding on all components of the Administration. These rulings
represent precedent final opinions and orders and statements of policy and interpretations that [the SSA]
ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).

                                                   10
        Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 11 of 13




13 (W.D.N.Y. Feb. 25, 2015) (citing cases). See also Lewis v. Colvin, 548 Fed.Appx.

675, 677 (2d Cir. 2013) (RFC for light work was supported by “medical assessment of

mild limitations for prolonged sitting, standing, and walking . . . .”).

       Significantly, here, Dr. Liu, upon physically examining Plaintiff on September 19,

2019, found Plaintiff had normal gait, and moderate difficulty walking on heels and toes

because of difficulty balancing, but used no assistive devices. AR at 830. Dr. Liu

opined Plaintiff “has mild to moderate limitation for prolonged walking, bending,

kneeling,” and fine manipulation with his right hand. Id. at 832. The ALJ gave Dr. Liu’s

opinion partial weight because it was rendered shortly after Plaintiff’s stroke. AR at 26.

Dr. Poss reviewed Plaintiff’s medical evidence and found Plaintiff was able to stand or

walk six hours in an eight-hour day. AR at 79. Dr. Poss also found Plaintiff with the

RFC for light work with only postural, manipulative, and environmental limitations. AR

at 82. The ALJ found Dr. Poss’s opinion was partially persuasive because Dr. Poss did

not physically examine Plaintiff. AR at 26. Even if the ALJ did not find the opinions of

Drs. Liu and Poss only “partially persuasive,” the ALJ does not indicate Plaintiff’s RFC

was less than that found by either Dr. Liu and Dr. Poss, both of which support the ALJ’s

determination that Plaintiff retains the RFC for light work, except for the noted postural,

manipulative, and environmental limitations. See Camille v. Colvin, 652 Fed.Appx. 25,

28 (2d Cir. 2016) (consultative physician’s report may constitute substantial evidence);

see also Diaz v. Shalala, 59 F.3d 307, 313 n. 5 (2d Cir. 1995) (noting the opinions of

state agency consultants, because they are highly qualified in Social Security disability

evaluations, can constitute substantial evidence in support of an ALJ’s decision).




                                               11
        Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 12 of 13




       Nor was the ALJ required to obtain a function-by-function assessment of

Plaintiff’s physical abilities as Plaintiff urges. Plaintiff’s Memorandum at 13-15. Indeed,

such function-by-function assessment is not necessary where the ALJ’s analysis

provides “an adequate basis for meaningful judicial review, applies the proper legal

standards, and is supported by substantial evidence . . . .” Cichocki v. Astrue, 729 F.3d

172, 177 (2d Cir. 2013). In the instant case, in addition to considering the limitations to

Plaintiff ability to perform basic work activities based on the assessments of Drs. Liu

and Poss, the ALJ also considered Plaintiff’s own descriptions of his activities of daily

living including that Plaintiff reported to both Dr. Liu and Dr. Santarpia that he cooked,

cleaned, did laundry, occasionally shopped, dressed, bathed, and groomed himself,

manage his finances, drove, socialized with family and friends, watched television,

listened to music, exercised, and accessed social media through his cellular phone. AR

at 830, 836. The ALJ also considered that Plaintiff reported traveling to New Jersey to

visit relatives and to Albany, New York to assist his sister with relocating from Georgia.

AR at 26. See Green v. Comm’r of Soc. Sec., 2018 WL 2269797, at * 3 (W.D.N.Y. May

17, 2018) (it was proper for ALJ to determine the plaintiff’s activities of daily living were

inconsistent with a finding of disability). Not only did the ALJ find Plaintiff’s own

description of his activities of daily living to be inconsistent with his mother’s description

of such activities on a function report filed in connection with Plaintiff’s disability benefits

applications, id. (citing AR at 239-48), on which Plaintiff’s mother repeatedly indicated

Plaintiff had no use of his right arm, id. at 235-37, 239, but as the ALJ observed, AR at

26, the administrative record is devoid of any medical evidence supporting that Plaintiff




                                               12
       Case 1:20-cv-00477-LGF Document 19 Filed 09/10/21 Page 13 of 13




has more than mildly limited use of his right upper extremity or is unable to stand and

walk for six hours in an eight-hour day.

       In short, under the applicable deferential standard of review, there is no basis for

rejecting the facts as found by the ALJ, which support that Plaintiff has the RFC for light

work with some manipulative, postural, and environmental limitations, because “‘a

reasonable factfinder would have to conclude otherwise.’” Bonet ex rel. T.B., 523

Fed.Appx. at 58-59 (quoting Brault, 683 F.3d at 448 (italics in original)). Accordingly,

the ALJ’s finding that Plaintiff was not disabled for a continuous 12-month period

commencing June 16, 2017 is supported by substantial evidence in the record.



                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 15) is DENIED; Defendant’s

Motion (Dkt. 16) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.


                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        September 10th, 2021
              Buffalo, New York




                                            13
